Title: To George Washington from Thomas Peter, 9 August 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 9th Augt 1798

I this day Received from Thos Carman (the Person) who Picked & Reprised a Hhd Tobacco, for which you have the Note here inclosed in a Letter from Mr F. Deakins to me.
I have paid in your a/c to Thos Carman Eighteen Shillings & nine pence Maryland Cy & placed it to your Debit—your Tobacco I put in my Fathers hands is not yet Disposed off. I shall be glad to know from you if you will have it sold immediately on a Credit of from 60 to 120 days, or will allow it to remain with my Father to be included with his Sale when it is made—The Note that now goes Forward is very light, perhaps you will chose I should endeavour to have 400 wt Tobo reprised in it; it may cost from six to seven Dollars perhaps, & make the Tobacco much more Saleable, for in its present state, it is much too light to ship—Mr Deakins’s Letter requires a Recpt, I shall be happy to hear from you on this Business, I go to H. Park Tomorrow, nothing Preventing shall bring Mrs Peter down on Monday—my best Respects to Mrs Washn Nelly and am Ever Dear Sir your Affectionate Servt

Thomas Peter

